Case: 5:20-cv-01132-SL Doc #: 1-1 Filed: 05/26/20 1 of 4. PageID #: 25




                      Exhibit 1
             Case: 5:20-cv-01132-SL Doc #: 1-1 Filed: 05/26/20 2 of 4. PageID #: 26




  Law Department                                                  Sarah L. Nelsen
                                                                  Senior Attorney
                                                                  Hormel Foods Corporate Services, LLC
                                                                  1 Hormel Place
                                                                  Austin MN 55912-3680
                                                                  Telephone: (507) 437-5936
                                                                  Fax: (507) 437-5135
                                                                  Email: slnelsen@hormel.com




March 17, 2020


Courtni Moorman
Director & Managing Counsel
J.M. Smucker Company
1 Strawberry Lane
Orrvile, Ohio, 44667-0280
Courtni.moorman@jmsmucker.com

Re:   Avoiding Trademark Infringement and Consumer Confusion

Dear Courtni,

I write to you on behalf of Hormel Foods Corporation, the owner of the SKIPPY peanut butter brand.
Hormel Foods owns a variety of trademark rights in and to the SKIPPY word, design and trade dress
– both registered and in common law (“Marks”). As you know, these rights provide Hormel Foods
with exclusive nationwide rights for our categories of products. In addition, Hormel Foods and our
predecessors (“Hormel Foods”) have invested substantial effort and money in promoting our
products under the Marks and in carefully controlling the public’s perception of the nature and
quality of the products associated with the Marks. As a result, these Marks are extremely valuable
assets for Hormel Foods.

One such asset is the color teal. Hormel Foods has used the teal color on its SKIPPY packaging and
lids since the 1980’s. In addition, Hormel Foods owns teal in the ray design on the labels. As you
know, trademark owners have the right to prevent others from using trademarks in a manner that is
likely to cause consumer deception, confusion or mistake as to the source of goods or services. It has
come to our attention that Smuckers has recently begun or is considering to use teal on the lid and on
the label of Jif branded products.
             Case: 5:20-cv-01132-SL Doc #: 1-1 Filed: 05/26/20 3 of 4. PageID #: 27




Smuckers has typically and historically used red as its dominate color.




We find this change in color choice concerning. After years of not using teal on product packaging
on Jif branded product, why would Smuckers do this now, if not only to try to capitalize on the
equity Hormel Foods has been building in the color for over thirty years? Should consumer
confusion occur due to Smucker’s use of color, this letter services as notice to Smuckers that Hormel
Foods will aggressively defend its rights. We believe it is in the best interest of Smuckers, Hormel
Foods and our respective consumers to avoid injecting source confusion into the marketplace. As a
result, we appreciate your cooperation in refraining from any encroachments of our trade dress.
Case: 5:20-cv-01132-SL Doc #: 1-1 Filed: 05/26/20 4 of 4. PageID #: 28
